Title: Thomas Jefferson to Nicolas G. Dufief, 16 September 1816
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello Sep. 16. 16.
          
          Your favor of the 6th with the MS. accompanying it comes to hand just as I am preparing to set out on a journey of considerable time and distance. I am therefore able to give it but a hasty perusal. this added to my want of familiarity with the technical methods of conveying instruction makes me an inadequate judge of that you propose. I have not indeed heretofore made myself acquainted, but very generally, with those of Pestalozzi & Lancaster. they are calculated for cities or large towns, but not at all for the sparse settlements in the country I inhabit. I have neglected them therefore as useless to us. I  believe they have
			 only been proposed for elementary instruction in the mother tongue. your idea, if I rightly comprehend it is to extend a method of somewhat similar effect to the acquisition of foreign languages. such an abridgment of the ordinary process would certainly be very beneficial, and the reduction of the expence of instruction to a few shillings would incalculably extend the advantages of education. but of the probability of it’s success I must repeat that I am an incompetent judge. of the value of your Nature displayed and of your Dictionary, I have
			 before fully expressed my high estimate; and have further proved it by the many copies of both which I have purchased & given to those in whose education I take an interest; and altho to us
			 in
			 the country the process now proposed would be inapplicable, I sincerely wish it success for the benefit of those in towns as well as for your own. I now return the MS. with the assurance of my great esteem & respect.
          Th: Jefferson
        